DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               ROBERT W. WALKER and TAMIKO WALKER,
                            Appellants,

                                     v.

KEENAN DEVELOPMENT GROUP INC., KEENAN PROPERTIES INC.,
 KONE, INC., KEISER COLLEGE, INC. d/b/a KEISER UNIVERSITY,
UNITED PARCEL SERVICES, INC. and THE TRAVELERS INDEMNITY
                         Appellees.

                     Nos. 4D18-3373 & 4D18-3475

                           [January 30, 2020]

   Consolidated appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Milly Rodriguez Powell and Carol Lisa Phillips,
Judge; L.T. Case Nos. CACE 13-025006 and CACE 14-011824.

   Robert Walker and Tamiko Walker, Fort Lauderdale, pro se.

  Jack Reiter and Adam M. Miller of GrayRobinson, P.A., Miami, for
Appellees Keenan Properties, Inc. and Keenan Development Group, Inc.

   William G.K. Smoak, Paul U. Chistolini and Kelly Charles-Collins of
Smoak, Chistolini & Barnett, PLLC, Tampa, for Appellee United Parcel
Services, Inc.

  Jesse R. Butler of Dickenson & Gibbons, P.A., Sarasota, for Appellee
Kone, Inc.

PER CURIAM.

   Affirmed.

WARNER and FORST, JJ. and WALSH LISA S., Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.